429 Pa. 654 (1968)
Bange
v.
Harrisburg West Motor Inn, Inc., Appellant.
Supreme Court of Pennsylvania.
Argued March 12, 1968.
April 16, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Robert M. Strickler, with him Markowitz, Kagen & Griffith, for appellant.
Richard K. Masterson, with him Waters, Fleer, Cooper & Gallager, for appellee.
OPINION PER CURIAM, April 16, 1968:
Order affirmed on authority of Emmaus Municipal Authority v. Eltz, 416 Pa. 123, 204 A.2d 926 (1964).